          Case 3:20-cv-00304-KC Document 21 Filed 05/10/21 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

BRANDON CALLIER,                               §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §      EP-20-CV-00304-KC
                                               §
GREENSKY, INC,                                 §
                                               §
       Defendant.                              §

              MEMORANDUM OPINION AND ORDER DENYING IN PART AND
                GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
       Before the Court is Defendant GreenSky, Inc’s (“Defendant”1) “Motion to Dismiss Under

Fed. R. Civ. P. 12(b)(6) (“Motion”) (ECF No. 4), filed January 21, 2021, Plaintiff Brandon

Callier’s (“Plaintiff”) “Response to Defendant GreenSky, LLC’s Motion to Dismiss Under Fed.

R. Civ. P. 12(B)(6) [sic]” (“Response”) (ECF No. 10), filed February 1, 2021, and Defendant’s

“Supplement to its Motion to Dismiss Under Fed. R. Civ. P. 12(B)(6) [sic]” (“Supplement”)

(ECF No. 19), filed March 30, 2021. After careful consideration, the Court will deny in part and

grant in part Defendant’s Motion for the reasons herein.

I.     FACTUAL AND PROCEDURAL BACKGROUND
       A.      Factual Background

       This case arises from a series of automated calls that Defendant allegedly made to

Plaintiff’s cell phone. See generally Pl.’s Original Compl., ECF No. 1, Dec. 7, 2020. Plaintiff

contends these calls violated the Telephone Consumer Protection act of 1991 (“TCPA”), 47

U.S.C. § 227. Id. at 9.


1
  Defendant contends it is improperly named as GreenSky, Inc. and that its actual name is
GreenSky, LLC. Mot. 1. As the pleadings refer to Defendant as GreenSky, Inc., the Court will
do the same.
                                                1
          Case 3:20-cv-00304-KC Document 21 Filed 05/10/21 Page 2 of 12




        At 1:07 p.m. on November 21, 2020, Plaintiff received the first of several unwanted calls

from Defendant. Id. at 5 ¶ 22. Plaintiff received a call on his cell phone. Id. The call came

from (915) 975-1004. Id. Caller ID indicated “GreenSkyProgram” placed the call. Id.

        Like those to come, this call followed a familiar script: When Plaintiff answered the call

and said hello, he was met with silence for approximately twenty seconds before the call was

disconnected. Id. at 5 ¶¶ 24–25. At 2:28 p.m., roughly an hour after receiving the first call,

Plaintiff received another call from (915) 975-1004. Id. at 5 ¶ 26.

        At 5:41 p.m. on November 23, 2020, Plaintiff received a call on his cell phone from

phone number (915) 975-0164. Id. at 5 ¶ 27. Caller ID indicated this call was made by

“GreenSkyProgram.” Id. at 5 ¶ 28. Plaintiff answered the call, was met with approximately ten

seconds of silence, and was connected to a live agent who asked to speak to “Armando.” Id. at 5

¶¶ 29–30. Plaintiff informed the agent that he had the wrong number and asked him to remove

Plaintiff’s number from Defendant’s call list. Id. at 6 ¶ 31. After this interaction, Plaintiff called

back (915) 975-0164 and was informed that “GreenSky, Inc.” had made the prior call. Id. at 6

¶ 32.

        At 9:36 a.m. on November 25, 2020, Plaintiff received his fourth call. The call came

from phone number (915) 975-1034, and the caller ID indicated “GreenSkyProgram” made the

call. Id. at 6 ¶ 33. Again, Plaintiff was met with several seconds of silence before he was

connected to an agent. Id. at 6 ¶ 34. Again, the live agent asked to speak with someone by the

name of “Armando.” Id. at 6 ¶ 35. Again, Plaintiff informed the agent that he had the wrong

number and asked Defendant to remove his number from their call list. Id. at 6 ¶ 36.

        B.     Procedural Background




                                                  2
          Case 3:20-cv-00304-KC Document 21 Filed 05/10/21 Page 3 of 12




       On December 7, 2020, Plaintiff filed the instant action. He contends that Defendant

violated the TCPA, rules promulgated by the Federal Communication Commission (“FCC”), and

Texas law. See Original Compl. 9–11. Specifically, Plaintiff contends that Defendant violated

§ 227(b)(1)(A) by using an automatic telephone dialing system to make unwanted calls to his

cell phone. Id. at 9 ¶¶ 1–5. Relatedly, Plaintiff contends Defendant violated the FCC’s rule that

requires the existence and use of a do-not-call list. Id. at 10 ¶¶ 1–5. Plaintiff contends that this

conduct also violates § 305.053 of the Texas Business and Commerce Code, which codifies the

TCPA as state law. Id. at 11 ¶¶ 1–4.

       On January 21, 2021, Defendant filed its Motion to Dismiss. Plaintiff responded on

February 1, 2021. Thereafter, on March 30, 2021, Defendant filed its Supplement.

       C.      Legal Arguments

       In its Motion to Dismiss, Defendant requests that the Court dismiss Plaintiff’s Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief

may be granted. Defendant argues that dismissal is warranted because Plaintiff’s account does

not reasonably suggest that Defendant uses an automatic telephone dialing system, which is

necessary to trigger liability under § 227(b). Mot. to Dismiss 3; Suppl. 3. Additionally,

Defendant argues that Plaintiff’s Original Complaint does include enough factual content to

support his claims. Finally, Defendant contends the Court lacks subject-matter jurisdiction over

this action because he has not demonstrated that he has standing to bring claims under the TCPA.

II.    LEGAL STANDARD

       The Federal Rules of Civil Procedure authorize dismissal of an action that “fail[s] to state

a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Upon a motion brought

pursuant to Rule 12(b)(6), a district court must determine whether the plaintiff’s pleadings

                                                  3
          Case 3:20-cv-00304-KC Document 21 Filed 05/10/21 Page 4 of 12




provide “a short and plain statement of the claim that that the [plaintiff] is entitled to relief.”

Fed. R. Civ. P. 8(a)(2); see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (reasoning that

a 12(b)(6) motion challenges the sufficiency of a plaintiff’s pleadings).

        Dismissal pursuant to 12(b)(6) may be warranted “on the basis of a dispositive issue of

law.” Covington v. City of Madisonville, 812 F. App’x 219, 223 (5th Cir. 2020) (quoting Neitzke

v. Williams, 490 U.S. 319, 326 (1989)). Additionally, dismissal pursuant to 12(b)(6) is

warranted if the plaintiff fails to allege “enough facts to state a claim that is plausible on its

face.” Arnold v. Williams, 979 F.3d 262, 266 (5th Cir. 2020) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009); Twombly, 550 U.S. at 570).

        A claim is facially plausible when the complaint includes sufficient factual allegations for

the court “to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. In contrast, a claim lacks facial plausibility when the plaintiff offers “a formulaic

recitation of the elements of a cause of action,” Iqbal, 556 U.S. at 678, or facts that are “merely

consistent with” a defendant’s liability, Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir. 2009)

(quoting Twombly, 550 U.S. at 557).

        In this posture, a district court must accept a plaintiff’s allegations as true and indulge all

reasonable inferences in their favor. Gonzalez, 577 F.3d at 603. However, the court may not

“accept as true conclusory allegations, unwarranted factual inferences, or legal conclusions.”

Arnold, 979 F.3d at 262 (quoting Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir. 2010); Plotkin

v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005)). “‘Determining whether a complaint states a

plausible claim for relief’ is ‘a context-specific task that requires the reviewing court to draw on

its judicial experience and common sense.’” Covington, 812 F. App’x at 223 (quoting Iqbal, 556

U.S. at 678).


                                                   4
          Case 3:20-cv-00304-KC Document 21 Filed 05/10/21 Page 5 of 12




       As Plaintiff is pro se, the Court holds his Original Complaint “to less stringent standards

than formal pleadings drafted by lawyers.” Taylor v. Books A Million, Inc., 296 F.3d 376, 378

(5th Cir. 2002). Nevertheless, even pro se litigants must set forth “direct allegations onevery

material point necessary to sustain a recovery . . . or contain allegations from which an inference

fairly may be drawn that evidence on these materials points will be introduced at trial.” Govea v.

BATFE, 207 F. App’x 369, 372 (5th Cir. 2006) (quoting Campbell v. City of San Antonio, 43

F.3d 973, 975 (5th Cir. 1995)).

III.   ANALYSIS
       A.      Subject Matter Jurisdiction

       Defendant argues that the Court must dismiss Plaintiff’s Original Complaint for lack of

subject-matter jurisdiction.

       As a court of limited jurisdiction, the Court lacks authority to adjudicate claims absent a

grant of congressional authority. Home Depot U.S.A., Inc. v. Jackson, 139 S. Ct. 1743, 1746

(2019). As relevant here, Congress has authorized federal courts to adjudicate claims “arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Section 1331

vests federal courts with jurisdictional over claims arising from federal statutes, including the

TCPA. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). As subject-matter

jurisdiction is required by Article III of the Constitution, federal courts have a duty to assure that

it possesses subject-matter jurisdiction. Id.

       Defendant does not deny that TCPA claims fall within § 1331’s jurisdictional grant. Nor

could they. The Supreme Court has expressly confirmed that federal courts are authorized to

adjudicate private suits arising from the TCPA. Mims, 565 U.S. at 372.

       Instead, Defendant’s jurisdictional attack is more limited. It claims that the Court lacks

jurisdiction over this action because Plaintiff has not suffered an injury and thus lacks standing.

                                                  5
          Case 3:20-cv-00304-KC Document 21 Filed 05/10/21 Page 6 of 12




Specifically, Defendant argues that Plaintiff has multiple cell phones because he wants to receive

robocalls in order to file multiple TCPA and turn a profit from litigation. Supplement 6.

       Article III provides that the judicial power of federal courts “extends only to ‘Cases’ and

‘Controversies.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting Art. III, § 2). At

a minimum, the Constitution requires three elements for a litigant to have standing.

Uzuegbunam v. Preczewski, 141 S. Ct. 792, 797 (2021). The Plaintiff must have (1) suffered an

injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that

is likely to be redressed by a favorable decision.” Id. At the pleading stage, the plaintiff bears

the burden of establishing these elements. Spokeo, 136 S. Ct. at 1547.

       The injury-in-fact requirement is an essential component of standing under Article III.

Id. It ensures “that federal courts do not exceed their authority” by intruding upon executive or

legislative powers. Id. To satisfy this requirement, a plaintiff must show that they “suffered ‘an

invasion of a legally protected interest’ that is ‘concrete and particularized’ and actual or

imminent, not conjectural or hypothetical.’” Id. at 1548 (quoting Lujan v. Defs. of Wildlife, 504

U.S. 555, 560 (1992)). At the pleading stage, “a TCPA plaintiff who alleges a defendant placed

multiple harassing calls that would annoy or harass a reasonable person has sufficiently

[pleaded] an injury-in-fact.” Cunningham v. Britereal Mgmt., No. 4:20-cv-144-SDJ-KPJ, 2020

U.S. Dist. LEXIS 236135, at *6 (E.D. Tex. Nov. 20, 2020) (internal quotations omitted).

       Here, Plaintiff has alleged an injury-in-fact. In particular, he alleged that Defendant

made at least five unwanted calls to his cellphone. See Original Compl. 5 ¶¶ 22–42. He alleged

that these calls were made without his consent and for a non-emergency purpose, resulting in a

nuisance, invasion of privacy, intrusion into his seclusion, reduced storage space, battery life and

data, and loss of time. Id. at 7 ¶¶ 52–56. He also claims that he experienced anger, frustration,


                                                   6
          Case 3:20-cv-00304-KC Document 21 Filed 05/10/21 Page 7 of 12




and reduced enjoyment of his cell phone. Id. These allegations, which the Court assumes to be

true, amount to multiple unwanted calls that would annoy and harass a reasonable person. Based

on these allegations, Plaintiff has sufficiently alleged an injury-in-fact. See Trichell v. Midland

Credit Mgmt., 964 F.3d 990, 999 (11th Cir. 2020) (reasoning that “the receipt of unwanted phone

calls is a concrete injury” under the TCPA).

       Defendant resists this conclusion. It claims Plaintiff has not suffered an “injury-in-fact”

because he has multiple cell phones for the sole purpose of receiving unwanted calls for the

express purpose of filing TCPA actions. Suppl. 6. For support, Defendant cites Stoops v. Wells

Fargo Bank, N.A., 197 F. Supp 3d 782, 802 (W.D. Pa. 2016), a case from the U.S. District Court

for the Western District of Pennsylvania. There, the court held that a plaintiff who invites

unwanted calls for the sole purpose of filing TCPA claims lacks standing under Article III. See

id. (“Because Plaintiff has admitted that her only purpose in purchasing cell phones and minutes

is to receive more calls, thus neabline her to file TCPA lawsuits, she has not suffered an

economic injury.”).

       The Court is not bound by this decision and does not find this holding applicable to the

current case. Moreover, Stoops is readily distinguishable.

       There, the court granted summary judgment in favor of the defendant based on the

plaintiff’s testimony that she purchased over forty cell phones that she did not use for any reason

except to gin up TCPA claims. Id. Finding that the plaintiff lacked standing to sue, the court

held she had not suffered an injury-in-fact because she had “collected[] a shoebox full of cell

phones” that she did not use for any purpose except to “fish for accidental wrong number calls.”

Id. at 796. Accordingly, the court held that a plaintiff that invited automated calls on phones had

not suffered an invasion of privacy and, therefore, had not suffered an injury-in-fact. Id.


                                                  7
          Case 3:20-cv-00304-KC Document 21 Filed 05/10/21 Page 8 of 12




       In contrast, Plaintiff received calls to his “personal cell phone that he uses for personal,

family, and household use.” Original Compl. 8 ¶ 8. Plaintiff states he relies on his cell phone to

communicate with friends and family, navigate, send and receive emails.” Id. As Plaintiff

alleges that he uses his cell phone for personal uses, it is reasonable to infer that he a privacy

interest in being immune from unwanted cals. Cf. id. at 802.

       Moreover, Stoops was decided at the summary judgment stage, where the plaintiff had

the burden to prove there is a genuine dispute of material fact. Id. at 289. It is well settled that

on a motion to dismiss, as here, the Court must credit Plaintiff’s factual account.2 Plaintiff has

alleged he uses his cell phones for personal use; he has pleaded enough facts to show he has

suffered a concrete and particularized injury traceable to Defendant’s conduct. See Stoops, 197

F. Supp 3d at 979 (collecting cases holding that “a plaintiff demonstrates a violation of privacy

interests, and therefore an injury-in-fact, after receiving automated calls”).

       B.      TCPA Violation

       Next, the Court considers Plaintiff’s claim that Defendant violated § 227(b)(1)(A) of the

TCPA by making “non-emergency telemarketing robocalls to [his] cellular telephone number

without his prior express written consent.” Original Compl. 9 ¶ 2. Defendant argues Plaintiff

has offered nothing more than “conclusory and vague statements” to support this claim.



2
  Defendant emphasizes that Plaintiff has filed three actions under the TCPA in the Western
District of Texas with different cell phone numbers. Suppl. 6. The Court acknowledges these
actions. Nevertheless, the Court is required to accept Plaintiff’s factual allegations as true.
Plaintiff has adequately alleged that he uses (915) 383-4604 for personal reasons, which is what
is required at the pleading stage. If Defendant wishes to attack Plaintiff’s allegation that (915)
383-4604 is a cell phone used for personal reasons, such an attack is appropriate at the summary
judgment stage. Cunningham v. Britereal Mgmt., No. 4:20-cv-144-SDJ-KPJ, 2020 U.S. Dist.
LEXIS 236135, at *8, adopted by No. 4:20-cv-144-SDJ-KPJ, 2020 U.S. Dist. LEXIS 235956, at
*1 (E.D. Tex. Dec. 16, 2020) (holding that Stoops did not countenance dismissal at the pleading
stage, which would be “premature, particularly when the complaint lacks factual allegations
affirmatively showing the plaintiff is a serial [TCPA] plaintiff.”)
                                                  8
          Case 3:20-cv-00304-KC Document 21 Filed 05/10/21 Page 9 of 12




       Section 227(b)(1)(A) of the TCPA prohibits calling “any telephone number assigned to a

. . . cellular telephone service” using “any automatic telephone dialing system” absent “prior

express consent of the called party.” The TCPA provides a private right of action for aggrieved

individuals. 47 U.S.C. § 227(b)(3). “A plaintiff may recover their ‘actual monetary loss’ or

$500 for each violation, ‘whichever is greater,’ and the statute authorizes treble damages ‘if the

defendant willfully or knowingly violated’ the Act.” Campbell-Ewald Co. v. Gomez, 577 U.S.

153, 156 (2016) (quoting id.).

       A TCPA claim requires that the defendant have used “an automatic telephone dialing

system (“ATDS”).” 47 U.S.C. § 227(b)(1)(A). An ATDS may be any equipment that can “store

or produce telephone numbers to be called, using a random or sequential number generator” and

can dial such numbers. 47 U.S.C. § 227(a)(1). The Supreme Court has clarified that a TCPA

claim does not lie whenever someone receives an unwanted call from an automated system;

liability is triggered only if the automated system “us[es] a random or sequential number

generator” to store or produce the phone numbers that are called. Facebook, Inc. v. Duguid, 141

S. Ct. 1163, 1181 (2021).

       Plaintiff has adequately alleged a violation of § 227(b)(1)(A). Plaintiff received multiple

calls to his cell phone. Original Compl. 5 ¶¶ 22–37. He did not consent to these calls, and no

emergency necessitated the calls. Id. at 7 ¶¶ 44, 46. He states that “[e]ach call was sent by an

ATDS.” Id. at 7 ¶ 45.

       Further, each call followed a familiar script. When Plaintiff answered, he was met with

silence for several seconds before the system connected him with a live agent. This reasonably

suggests that Defendant placed the call using an automated system. Each time, the live agent

asked to speak with “Armando.” To be sure, that each agent asked to speak with “Armando”


                                                 9
         Case 3:20-cv-00304-KC Document 21 Filed 05/10/21 Page 10 of 12




suggests that Defendant did not use a random number generator to produce its call list. Cf.

Facebook, 141 S. Ct. at 1169 (finding no TCPA violation where the defendant “sent targeted,

individualized texts to numbers linked to specific accounts.”). However, it is not unreasonable to

infer from the pleadings that Defendant relied on a sequential number generator to place its calls.

Indeed, such an inference is appropriately drawn at the pleadings stage, where the Court is

required to credit Plaintiff’s account, view the facts in the light most favorable to Plaintiff, and

draw inferences therefrom under the flexible standard afforded to pro se litigants.

       C.      Violation of 47 C.F.R. § 64.1200

       The Court now turns to Plaintiff’s second count, wherein he alleges a violation of 47

C.F.R. § 64.1200, an FCC regulation promulgated pursuant to its rulemaking authority under §

227(c). Original Compl. 10 ¶¶ 1–3. Specifically, Plaintiff contends that Defendant violated this

regulation because it did not have a “written policy, available upon demand, for maintaining a

do-not-call list” and training individuals on implementing a do-not-call list. Id. 10 ¶ 2(a)

(quoting 47 C.F.R. § 64.1200(d)(l)). Defendant contends that Plaintiff’s claim fails as a matter

of law because this regulation applies to “residential telephone subscribers” and does not apply

to cell phones. Mot. to Dismiss 4 (quoting § 64.1200(d)(l)). The Court agrees with Defendant.

       By its plain terms, 47 C.F.R. § 64.1200(d)(l) prohibits telemarketing calls made to “a

residential telephone subscriber.” 47 C.F.R. § 64.1200(d)(l). Plaintiff alleges that the calls were

placed to his cellphone, not a residential line. Within his Response, Plaintiff expands on his

allegations regarding Defendant’s do-not-call policies but does not address Defendant’s

argument that the regulation does not apply to cellphones. See Resp. 4. Plaintiff does not cite—

and the Court is not aware of—any authority that has found § 64.1200(d)(l) applicable to

cellphones. Accordingly, the Court finds that this claim fails as a matter of law.


                                                  10
         Case 3:20-cv-00304-KC Document 21 Filed 05/10/21 Page 11 of 12




       D.      State Law Claims

       Finally, Plaintiff alleges that Defendant’s conduct violated § 305.053 of the Texas

Business and Commerce Code. Original Compl. 11. Under § 305.053, a “person who receives a

communication that violates 47 U.S.C Section 227 . . . may bring an action in [Texas] against the

person who originates the communication.” Tex. Bus. & Com. § 305.053. Defendant concedes

the elements of a § 305.053 correspond to the necessary elements for a TCPA claim. Mot. to

Dismiss 5. The thrust of Defendant’s argument in support of dismissal is that Plaintiff’s state

TCPA claim must be dismissed because his (federal) TCPA claim should be dismissed. Id. As

Plaintiff’s underlying (federal) TCPA section 227(b) claims are cognizable, Plaintiff’s state

TCPA claim under § 305.053 are as well. See, e.g., Morris v. Hornet Corp., No. 4:17-cv-00350,

2018 U.S. Dist. LEXIS 170945, 2018 WL 4781273, at *6-7 (E.D. Tex. Sept. 14, 2018)

(“Plaintiff’s TCPA violation claims regarding the first two uninvited calls made by Defendant

should not be dismissed. Accordingly, Plaintiff’s claim for a violation based on the coextensive

Texas statute also should not be dismissed.”); Cunningham v. Politi, No. 4:18-CV-00362-ALM-

CAN, 2019 U.S. Dist. LEXIS 102449, at *20 (E.D. Tex. Apr. 30, 2019). Accordingly, the Court

concludes that Plaintiff has stated a claim under § 305.053.

IV.    CONCLUSION

For the reasons set forth above, the Court enters the following orders:

       IT IS HEREBY ORDERED that Defendant GreenSky, Inc’s “Motion to Dismiss Under

Fed. R. Civ. P. 12(b)(6) (“Motion”) (ECF No. 4) is GRANTED in part and DENIED in part.

The motion is GRANTED as to the claim under 47 C.F.R. § 64.1200, and DENIED as to the

claims under 47 U.S.C. §º227 and §º305.053 of the Texas Business and Commerce Code.




                                                11
      Case 3:20-cv-00304-KC Document 21 Filed 05/10/21 Page 12 of 12




     IT IS FURTHER ORDERED that Plaintiff Brandon Callier’s claim under 47 C.F.R.

§ 64.1200 is DISMISSED WITHOUT PREJUDICE.

     SO ORDERED.

     SIGNED this 10th day of May, 2021.




                               KATHLEEN CARDONE
                               UNITED STATES DISTRICT JUDGE




                                          12
